Citation Nr: 0707940	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-29 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to July 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2004, a statement of the case 
was issued in May 2004, and a substantive appeal was received 
in July 2004.  The veteran testified at a hearing before the 
Board in January 2007.

The issue of entitlement to service connection for PTSD, on 
the merits, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action is required on his part.



FINDINGS OF FACT

1.  In  June 2001 rating decision, entitlement to service 
connection for PTSD was denied; the veteran did not file a 
notice of disagreement.  

2.  In November 2003, the veteran filed a claim to reopen 
entitlement to service connection for PTSD.  

3.  Additional evidence received since the RO's June 2001 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the PTSD claim, 
and raises a reasonable possibility of substantiating the 
claim. 



CONCLUSIONS OF LAW

1.  The June 2001 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
June 2001 denial, and the claim of service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for PTSD, no further 
discussion of VCAA is necessary at this point.  

New & Material Evidence

The Board notes that even if the RO determined that new and 
material evidence was received to reopen the claim, or that 
an entirely new claim was received, the Board is not bound by 
that determination and must nevertheless consider whether new 
and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The veteran has 
had the opportunity to present evidence and argument in 
support of his appeal, and there is no indication that the 
Board's present review of the claims will result in any 
prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim of service 
connection for PTSD was received in November 2003, and the 
regulation applicable to his appeal provides that new and 
material evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2006).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In November 1999, the veteran filed a claim of service 
connection for PTSD.  In a June 2001 rating decision, the 
veteran's claim of service connection for PTSD was denied, on 
the basis that the veteran had not submitted any claimed 
stressors, and there was no evidence of a diagnosis of PTSD.  
The veteran did not file a notice of disagreement; thus, the 
RO's decision is final.  38 U.S.C.A. § 7105(c).

Evidence received since the RO's June 2001 decision appears 
to be both new and material.  Specifically, since the prior 
denial, the veteran underwent an October 2003 VA examination 
in which a diagnosis of PTSD was rendered.  Moreover, in 
April 2006, the veteran submitted a PTSD stressor statement, 
in which he stated that he was taken to a morgue to identify 
the crushed remains of Private W.C.M.  The RO apparently 
searched a list of the casualties and no one was found with 
the same last name.  In January 2007, the veteran testified 
that the name of the soldier was W.C.B., giving a different 
surname, and also testified that he died in summer 1975.  The 
Board has determined that such evidence is new and relates to 
an unestablished fact necessary to substantiate the merits of 
the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.  The 
claim of service connection for PTSD, therefore, is reopened.  
38 U.S.C.A. § 5108.  The Board's decision is strictly limited 
to the reopening of the claim and does not address the merits 
of the underlying service connection claim.  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for PTSD.  To this extent, the 
appeal is granted, subject to the directions set forth in the 
following remand section of this decision.


REMAND

As discussed in detail hereinabove, the veteran claims that 
he was taken to a morgue in summer 1975 to view the remains 
of a fellow soldier, W.C.M. or W.C.B.  The RO's attention is 
directed to the January 2007 transcript for specific details 
and information.  

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  Based on the information 
provided by the veteran, the RO should attempt to obtain 
corroborating evidence of the veteran's alleged stressor.

If a claimed stressor is verified, the veteran should be 
scheduled for a VA examination to assess the nature and 
etiology of his claimed PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims 
folder and prepare a summary of all 
stressors alleged by the veteran, to 
include the claimed death of W.C.M. or 
W.C.B. in summer 1975 at Fort Hood.  This 
summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to JSRRC, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802.  That 
agency should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors, including 
operational orders and other pertinent 
reports pertaining to the veteran's 
units.  If possible, any death 
certifications regarding W.C.M. orW.C.B. 
should be located and reviewed to 
determine if the veteran is listed as an 
individual identifying the body of such 
individual.  

2.  If, and only if, a claimed stressor 
is corroborated, the veteran should be 
scheduled for a VA PTSD examination.  
It is imperative that the claims file 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  

     The examiner should be informed of 
the details of the corroborated 
stressor.  If PTSD is diagnosed, the 
examiner should clearly indicate 
whether or not it is due to a 
corroborated stressor. 

3.  After completion of the above, the 
RO should review the expanded record 
and readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the determination of this 
claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him an opportunity to respond 
before this case is returned to the 
Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


